          Case 5:19-cv-00716-OLG Document 12 Filed 05/20/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

BRYAN AYALA,                                      §
TDCJ No. 02049700,                                §
                                                  §
                       Petitioner,                §
                                                  §
v.                                                §             Civil No. SA-19-CA-0716-OLG
                                                  §
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
                       Respondent.                §

                          MEMORANDUM OPINION AND ORDER

       Before the Court are Petitioner Bryan Ayala’s Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Lorie Davis’s Answer (ECF No. 7), and

Petitioner’s Reply (ECF No. 9) thereto. Having reviewed the record and pleadings submitted by

both parties, the Court concludes Petitioner is not entitled to relief under the standards prescribed

by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).                See 28 U.S.C.

§ 2254(d). Petitioner is also denied a certificate of appealability.

                                          I. Background

       In November 2015, Petitioner was found guilty by a Comal County jury of aggravated

robbery and was sentenced by the trial court to eleven years of imprisonment. State v. Ayala,

No. CR2014-227 (207th Dist. Ct., Comal Cnty., Tex. Nov. 9, 2015) (ECF No. 8-14 at 50-52).

The facts of Petitioner’s offense were accurately summarized by the Third Court of Appeals on

direct appeal:

               The jury heard testimony from complainant Joel Desrosiers, who testified,
       in relevant part, as follows:
         Case 5:19-cv-00716-OLG Document 12 Filed 05/20/20 Page 2 of 8




               On May 15, 2013, Desrosiers received a call from an acquaintance, Kelly
       Brown-Brannon, who asked if he would be willing to sell a large amount of pills
       to two men, whom she did not identify by name. He agreed and, shortly
       thereafter, met the men at a gas station. The two men suggested that they
       complete the transaction at a nearby hotel where Brown-Brannon was staying.
       Desrosiers drove separately to the hotel. When he approached Brown-Brannon’s
       hotel room, one of the men, who was later identified as Rumaldo Aguirre, was
       standing outside. Desrosiers followed Aguirre into the room, where Brown-
       Brannon was lying on the bed. Desrosiers then “noticed somebody come out of
       the shadows that had a gun on him and then closed the door behind him.” Both
       men were standing by the door, and “[Aguirre] ended up with the gun.” Pointing
       the gun at Desrosiers, Aguirre ordered Desrosiers to give him everything in his
       pockets, and Desrosiers refused. Desrosiers tried to leave but was struck across
       the face by either a fist or a gun. He was repeatedly hit, kicked, and choked by
       two different people. He recalled Brown-Brannon saying, “choke him out,” and
       then he passed out. He awoke in the hotel parking lot with multiple injuries. The
       items from his pockets—his keys, wallet, two knives, and prescription
       medication—had been taken. He spoke with police who had been called to the
       scene and was airlifted to the hospital.

              At trial, Desrosiers positively identified [Petitioner] as the other assailant.
       Aguirre and Brown-Brannon also testified that [Petitioner] was the other assailant.
       The jury found [Petitioner] guilty, and the trial court sentenced him to 11 years’
       imprisonment. [Petitioner] appealed.

       Ayala v. State, No. 03-16-00045-CR, 2017 WL 6273256 (Tex. App.─Austin, Dec. 7,

2017, pet. ref’d); (ECF No. 8-3 at 1-2).

       The Texas Third Court of Appeals affirmed Petitioner’s conviction in an unpublished

opinion on direct appeal. Id. The Texas Court of Criminal Appeals (TCCA) then refused his

petition for discretionary review (PDR). Ayala v. State, No. 0033-18 (Tex. Crim. App. Mar. 21,

2018). In November 2018, Petitioner filed a state habeas corpus application challenging the

constitutionality of his state court conviction, but the TCCA eventually denied the application

without written order March 13, 2019. Ex parte Ayala, No. 88,630-03 (Tex. Crim. App.); (ECF

Nos. 8-37 through 8-46).

       Petitioner initiated the instant proceedings on June 19, 2019. (ECF No. 1). In the

petition, Petitioner raises the only allegation that was litigated and rejected by the TCCA during


                                                 2
         Case 5:19-cv-00716-OLG Document 12 Filed 05/20/20 Page 3 of 8




his state habeas proceedings: the State withheld exculpatory in violation of Brady v. Maryland,

373 U.S. 83 (1963). In her answer, Respondent relies on the state court’s adjudication of this

allegation and argues federal habeas relief is precluded under the AEDPA’s deferential standard.

(ECF No. 7).

                                    II. Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult

standard stops just short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing

Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established

federal law was “objectively unreasonable” and not whether it was incorrect or

erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21

(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable, regardless of whether the federal habeas court would have reached a different

conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was



                                                3
         Case 5:19-cv-00716-OLG Document 12 Filed 05/20/20 Page 4 of 8




objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003). So long as “fairminded

jurists could disagree” on the correctness of the state court’s decision, a state court’s

determination that a claim lacks merit precludes federal habeas relief. Richter, 562 U.S. at 101

(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In other words, to obtain federal

habeas relief on a claim previously adjudicated on the merits in state court, Petitioner must show

that the state court’s ruling “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).

                                          III. Analysis

       Petitioner’s sole allegation in these proceedings is that the State withheld exculpatory

Brady evidence from the defense that was later admitted at the trial of his co-defendant, Rumaldo

Aguirre. The evidence—a copy of a search warrant and return that was served on the victim,

Joel Desrosiers—showed a substantial amount of illegal narcotics were found by police in

Desrosiers’s hotel room on the same day he was robbed. According to Petitioner, a different trial

strategy would have been utilized by trial counsel had this evidence been made available.

However, this allegation was rejected by the TCCA during Petitioner’s state habeas proceedings.

As discussed below, Petitioner fails to show that either court’s determination was contrary to, or

involved an unreasonable application of, federal law, or that it was an unreasonable

determination of the facts based on the evidence in the record.

       It is well-established that “suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at



                                                4
         Case 5:19-cv-00716-OLG Document 12 Filed 05/20/20 Page 5 of 8




87. In order to establish a Brady violation, a petitioner must demonstrate that (1) the prosecution

suppressed evidence, (2) that evidence was favorable to the defense, and (3) the evidence was

material to either guilt or punishment. Banks v. Dretke, 540 U.S. 668, 691 (2004); Graves v.

Cockrell, 351 F.3d 143, 153-54 (5th Cir. 2003). Evidence is material if there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the proceeding

would have been different.     United States v. Bagley, 473 U.S. 667, 684 (1985).          But the

materiality of Brady evidence “depends almost entirely on the value of the evidence relative to

the other evidence mustered by the state.” Rocha v. Thaler, 619 F.3d 387, 396 (5th Cir. 2010)

(quoting United States v. Sipe, 388 F.3d 471, 478 (5th Cir. 2004)). “If the evidence provides

only incremental impeachment value, it does not rise to the level of Brady materiality.” Miller v.

Dretke, 431 F.3d 241, 251 (5th Cir. 2005).

       Here, Petitioner’s Brady claim must fail because he has not demonstrated that the

evidence in question—the search warrant and return—were material. Petitioner contends the

documents establish that a cell phone and a substantial amount of drugs were recovered from

Desrosiers’s hotel room on the same day Petitioner allegedly stole Desrosiers’s phone and drugs.

Petitioner seems to imply that because these items were found in the victim’s hotel room, they

were not, in fact, stolen by Petitioner. But simply because drugs and a phone were later found in

Desrosiers’s hotel room does not mean they were the same items allegedly stolen by Petitioner.

Indeed, the fact that more drugs and a cell phone were found in Desrosiers’s possession is wholly

unremarkable given his testimony admitting he was a convicted drug dealer who sold

prescription medications and that he was on at least four different medications (Xanax, a fentanyl

patch, Vicodin, and Ambien) at the time. (ECF No. 8-6 at 100-03, 116).




                                                5
         Case 5:19-cv-00716-OLG Document 12 Filed 05/20/20 Page 6 of 8




       Without little elaboration, Petitioner contends “a different trial strategy would have been

utilized” had the State provided this evidence to his trial counsel. According to Petitioner,

counsel could have “incorporated a different strategy of presenting a theory of a major drug

dealer and buyer having a dispute over pills and money.”              Petitioner’s speculative and

conclusory allegation does little, if anything, to establish the materiality of the missing evidence.

See Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000) (“Allegations that are merely

‘conclusionary’ or are purely speculative cannot support a Brady claim”); Koch v. Puckett, 907

F.2d 524, 530 (5th Cir. 1990) (holding “mere conclusory allegations do not raise a constitutional

issue in a habeas proceeding”). This is especially true given that the evidence was presented at

the trial for Petitioner’s co-defendant, Aguirre, and Aguirre was convicted anyway.

       Similarly, Petitioner provides nothing but speculation that knowledge of the search

warrant and return would have led to a lighter sentence. This is understandable, given that it is

hard to imagine how knowledge that the victim, an admitted drug dealer, had even more drugs in

his possession would have led to a lighter punishment for robbery. While Petitioner briefly

mentions that he received an 11-year sentence while Aguirre received probation, this disparity is

easily explained by the fact that favorable evidence was presented to the jury in the Aguirre case

while unfavorable evidence was presented to the judge in Petitioner’s case. This unfavorable

evidence included testimony that Petitioner had assaulted his girlfriend in front of their child

while he was out on bond for another felony offense, sent her violent text messages afterward,

and was out on probation when he committed the instant offense. (ECF No. 8-9 at 11-35).

       In sum, Petitioner has not shown that the missing evidence was either favorable or

material to guilt-innocence of punishment phase of his trial. Bagley, 473 U.S. 667, 684 (1985).

Accordingly, he has not established a Brady violation, and thus fails to demonstrate that the state



                                                 6
         Case 5:19-cv-00716-OLG Document 12 Filed 05/20/20 Page 7 of 8




court’s rejection of his claim was either contrary to, or an unreasonable application of, clearly

established federal law.

                                IV. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a district

court rejects a petitioner’s constitutional claims on the merits, the petitioner must demonstrate

“that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This requires a petitioner to

show “that reasonable jurists could debate whether the petition should have been resolved in a

different manner or that the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                   V. Conclusion and Order

       Petitioner has failed to establish that the state court’s rejection of the aforementioned

claim on the merits during his state habeas proceedings was either (1) contrary to, or involved an

unreasonable application of, clearly established federal law, as determined by the Supreme Court

of the United States, or (2) based on an unreasonable determination of the facts in light of the




                                                 7
            Case 5:19-cv-00716-OLG Document 12 Filed 05/20/20 Page 8 of 8




evidence presented during Petitioner’s state trial and appellate proceedings.      As a result,

Petitioner’s federal habeas corpus petition does not warrant relief.

       Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.       Federal habeas corpus relief is DENIED and Petitioner Bryan Ayala’s Petition for

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED WITH

PREJUDICE;

       2.       No Certificate of Appealability shall issue in this case; and

       3.       All remaining motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

                         20th day of May, 2020.
       SIGNED this the _______




                                               ____________________________________
                                                      ORLANDO L. GARCIA
                                                   Chief United States District Judge




                                                  8
